DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 17, 2021 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-12 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
Claim 10, in line 2, “any preceding claim” should be changed to --claim 1--
Claim 10, in line 3, --the-- should be inserted before “at least”
Claim 11, in line 3, “a first string of at least one LEDs” should be changed to --a first LED string--
Claim 11, in line 4, “a second string of at least one LEDs” should be changed to --a second LED string--
Claim 12, in line 18, --and-- should be inserted before “wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “a high-intensity discharge lamp” in line 21 and in line 24 renders the claim indefinite since it is not clear whether the high intensity discharge lamp recited in line 21 and line 24 being the same or different with “a high intensity discharge lamp” recited in line 3 of claim 1 thereof (note: if the high intensity discharge lamp in line 21 and in line 24 is the same the high intensity discharge lamp in line 3, “a high intensity discharge lamp” in line 21 and in line 24 should be changed to --the high intensity discharge lamp--)
As claim 12, the recitation of “a high-intensity discharge lamp” in line 9 renders the claim indefinite since it is not clear whether the high intensity discharge lamp recited in line 9 being the same or different with “a high intensity discharge lamp” recited in line 6 of claim 12 thereof (note: if the high intensity discharge lamp in line 9 is the same the high intensity discharge lamp in line 6, “a high intensity discharge lamp” in line 9 should be changed to --the high intensity discharge lamp--)
Claims 2-11 are also rejected under 112 second paragraph as being dependent upon rejected claim 1.
Allowable Subject Matter
Claims 1-12 would be allowable if corrected to overcome the objection and the rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Gritti – US 9,621,029
Prior art Hu et al. – US 2018/0054863
Prior art Choi et al. – US 2014/0239834
Prior art Wu et al. – US 2014/0175997
Prior art Wei et al. – US 2010/0295478
Prior art Yu et al. – US 2009/0295776
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 7, 2022